Citation Nr: 0631793	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-07 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 25, 2002, 
for a grant of presumptive service connection for Type II 
diabetes mellitus as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service in the United States Marine 
Corps from December 1965 to November 1968, with service in 
the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2002 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  The effective 
date of an award of disability compensation based on direct 
service connection shall be the day following the veteran's 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(ii)(B)(2)(i) (2006).  
The effective date of an award of disability compensation 
based on presumptive service connection shall be the date 
entitlement arose if the claim is received within one year 
after separation from active duty; otherwise, the effective 
date of the award of disability compensation based on 
presumptive service connection shall be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(ii)(B)(2)(i) (2006).

In this case, the veteran has been awarded disability 
compensation for diabetes mellitus, Type 2, based on the 
provisions of 38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. 
§ 3.307, 3.309(e), pertaining to claims for service 
connection by veterans, including the appellant, who served 
on active duty in the Republic of Vietnam during the period 
January 9, 1962, and ending on May 7, 1975.  Under the 
statute and regulations, service connection may be granted 
for diseases which the Secretary of Veterans Affairs has 
determined warrant a presumption of service connection by 
reason of having positive association with exposure to 
herbicide agents which become manifest in a veteran with the 
requisite service in Vietnam within the period of time which 
is prescribed by regulation.  

If a veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases are: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers; and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2006).  A veteran who served in the Republic of 
Vietnam from January 1962 to May 1975 shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6) (iii) (2006).

The RO found that a statement in writing received by VA from 
the veteran on 
June 25, 2002, constituted a claim by him of entitlement to 
service connection for Type 2 diabetes mellitus as a result 
of his presumed exposure in Vietnam to herbicides.  Earlier, 
on November 17, 1999, VA received a statement in writing 
from the veteran in which he alleged that he and members of 
his Marine unit were in the field one night and were 
"sprayed" with a herbicide agent.  The RO treated the 
veteran's statement received in November 1999 as a claim of 
entitlement to service connection for unspecified 
disabilities as a result of presumed exposure to herbicides 
in Vietnam and denied entitlement to service connection for 
any disability due to exposure to herbicides on the basis 
that there was no evidence of record submitted or identified 
by the veteran showing a diagnosis of any of the diseases 
then listed in 38 C.F.R. § 3.309(e) as subject to 
presumptive service connection as a result of a Vietnam 
veteran's presumed exposure to herbicides.  It is noted that 
any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant may be considered an informal claim.  
However, such an informal claim, which must be in writing, 
see Rodriguez v. West, 189 F.3d 1351, 1353-54 (Fed. Cir. 
1999), must identify the benefit sought, see  38 C.F.R. 
§ 3.155(a) (2006), and the veteran's statement received in 
November 1999 did not identify entitlement to service 
connection for Type 2 diabetes as a benefit which he was 
seeking at that time.  

Adult-onset, or Type 2, diabetes mellitus was added to the 
list of diseases in 38 C.F.R. § 3.309(e) as subject to 
presumptive service connection as a result 
of a Vietnam veteran's presumed exposure to herbicides 
effective May 8, 2001.  
See 38 U.S.C.A. § 1116(c)(2); see also Liesegang v. Sec'y of 
Veterans Affairs, 
312 F.3d 1368, 1378 (Fed. Cir. 2002).

38 C.F.R. § 3.114, pertaining to change of law or VA issue, 
provides that where compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
The provisions of this paragraph provide that if a claim is 
reviewed more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.

This regulation further states that a claimant may not 
receive retroactive payment based on a liberalizing VA issue 
unless the evidence establishes that "the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."  38 C.F.R. § 3.114(a).

The veteran's claim of entitlement to service connection for 
Type 2 diabetes mellitus as a result of exposure in Vietnam 
to herbicides was reviewed by VA more than one year after 
the effective date of the law or VA issue, which was May 8, 
2001, so under the provisions of 38 C.F.R. § 3.114 the 
benefit (entitlement to service connection) may be 
authorized for a period of one year prior to the date of 
receipt of the veteran-claimant's request [the date of 
claim, June 25, 2002], provided, of course, that he met all 
eligibility criteria for service connection for Type 2 
diabetes mellitus as of May 8, 2001.  Because service 
connection presupposes a diagnosis of a current disease, see 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), 
entitlement to service connection for Type 2 diabetes could 
not have arisen under the provisions of the applicable law 
and regulations prior to the date when a treating physician 
of the veteran first diagnosed him with the disease of 
adult-onset, Type 2, diabetes mellitus.

Some post-service VA records of medical treatment of the 
veteran have been associated with the other evidence in his 
claims file.  A VA primary care clinic note dated May 29, 
2002, lists metformin hydrochloride, an oral anti-diabetic 
medication, as one medication prescribed for the veteran to 
take at that time, which indicates that he was being treated 
for diabetes mellitus prior to the date of claim, June 25, 
2002.  His post-service VA treatment records in the claims 
file also include a note dated November 23, 2001, which 
states under "A" [assessments] "dm" [diabetes mellitus] 
start metformin..."  That VA treatment record shows that the 
appellant was diagnosed with Type 2 diabetes on November 23, 
2001, if not earlier.

In his notice of disagreement, received in November 2002, 
the appellant alleged that he was diagnosed with Type 2 
diabetes "prior to 7/9/01", that is, prior to July 9, 2001, 
by a doctor he named "at clinic", presumably a VA outpatient 
treatment clinic.

Under the Veterans Claims Assistance Act of 2000 (VCAA) and 
its implementing regulations, VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2006)   The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Because it is not clear from the record whether VA has 
obtained copies of all VA outpatient treatment records of 
the veteran prior to May 8, 2001, and because it may not be 
said that there is no reasonable possibility that any of 
those records would aid in substantiating his claim on 
appeal, VA's duty to assist the claimant pursuant to the 
VCAA and its implementing regulations requires an attempt to 
obtain additional VA treatment records of the veteran, 
which, if they exist, are deemed to be in VA's constructive 
knowledge, see Bell v. Derwinski, 2 Vet. App. 611 (1992), 
and this case will, therefore, be remanded for that purpose.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should contact the veteran and 
request that he identify all physicians 
and medical facilities, VA or non-VA, 
which treated him for diabetes mellitus 
prior to May 8, 2001.  After obtaining 
from the veteran a release to obtain 
records from any non-VA providers he 
identifies, the AMC should attempt to 
obtain copies of all such medical 
treatment records.  Whether or not the 
veteran responds, the AMC should obtain 
copies of all relevant treatment 
records compiled during the period from 
January 2000 through May 2001 from the 
VA Medical Center patronized by the 
veteran.

2.  The AMC should then re-adjudicate 
the remanded claim based on a 
consideration of all of the evidence of 
record.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


